DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Bondura on 10/18/2021.

The application has been amended as follows: 
Claim 14, line 3 before the phrase “magnetic gap” replace ---“a” with “the”---

Allowable Subject Matter
Claims 1, 3-14, and 16-18 are allowed.

With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a wind turbine as recited by independent claim 1, comprising:
a rotor comprising a plurality of blades; 
a shaft coupled to the rotor; and 
a superconducting generator coupled to the rotor via the shaft, wherein the superconducting generator comprises: 
an armature comprising an armature winding and configured to be rotated via the shaft; and 
a stationary field comprising a superconducting field winding and disposed concentric to and radially outward from the armature; and 
a cooling apparatus configured to maintain the superconducting field winding at a cryogenic temperature relative to a temperature of the armature so as to reduce a magnetic gap between the superconducting filed winding and the armature winding during operation of the superconducting generator.

With respect to claim 17 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method as recited by independent claim 17, comprising:
operating a wind turbine having a superconducting generator comprising an armature having an armature winding and a stationary field having a superconducting field winding, the stationary field being disposed concentric to and radially outward from the armature; and
controlling a temperature of the superconducting field with a cooling apparatus configured with the superconducting field winding such that a relative temperature of the superconducting field and the armature causes reduction of a magnetic gap between the superconducting field winding and the armature winding is reduced during the operation of the superconducting generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832